Citation Nr: 1447272	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date prior to March 30, 2006, for an award of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, which awarded the Veteran service connection for bilateral pes planus and assigned an effective date of March 30, 2006.  The Veteran appeals the effective date assigned.  The Waco, Texas, VA Regional Office (RO) is currently the agency of original jurisdiction over the present claim.

The Veteran, accompanied by his representative, appeared at the RO to submit oral testimony in support of his appeal for an earlier effective date for his VA compensation award at a September 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record for the Board's review and consideration.


FINDINGS OF FACT

1.  In an unappealed and final October 1979 rating decision, the Veteran's original claim for service connection for bilateral pes planus was denied as a condition existing prior to service that was not aggravated by service.

2.  In August 2005, VA received a claim from the Veteran for service connection for a left foot disability (clinically diagnosed as calcaneal spurring).

3.  In a statement received in January 2006, the Veteran expressly withdrew his claim for service connection for a left foot disability.


4.  On March 30, 2006, VA received an application from the Veteran to reopen his claim for service connection for bilateral pes planus; the claim was subsequently reopened and allowed, with an award of VA compensation effective March 30, 2006.

5.  The Veteran's left calcaneal spurring is clinically demonstrated to be a manifestation of his pes planus. 

6.  The Veteran's claims file does not demonstrate that there was a pending formal or informal application to reopen the claim for service connection for bilateral pes planus at any time between October 1979 and March 30, 2006.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to March 30, 2006, for the grant of service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duty to Assist.

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).

This appeal arises from the Veteran's disagreement with the effective date assigned following VA's original grant of service connection for bilateral pes planus, per the Huntington, West Virginia, VA Regional Office's rating decision of April 2010.  The claim, as it arose in its initial context, has been substantiated and fully granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this original award of service connection is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA's Office of The General Counsel has also held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) (West 2002) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  Additionally, since the Waco, Texas, VA Regional Office issued an SOC in July 2011 addressing the downstream effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than March 30, 2006, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

Moreover, in September 2012, the Veteran was provided an opportunity to set forth his contentions regarding the earlier effective date claim during the videoconference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See September 25, 2012 BVA Hearing Transcript at 2.  The Veteran's contentions regarding his earlier effective date claim were addressed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) and that the Board may proceed to adjudicate the claim based on the current record.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. In this case, VA obtained the Veteran's service treatment records, service personnel records, and all of the identified post-service records and thus complied with its duty to assist.  These include the VA treatment records from a VA podiatrist identified by the Veteran as relevant to his claim at the September 2012 Board hearing.   

Thus, the Board finds that VA has fully satisfied its duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Legal Criteria for an Earlier Effective Date.

Generally, the effective date for the grant of service connection for disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within 1 year after separation from service.  The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q)(1)(ii), (r) .

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for increased benefits or a claim to reopen.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2014).

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2) (2014).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Factual Background and Analysis.

The Veteran claims that he is entitled to an effective date earlier than March 30, 2006, for the grant of service connection for his bilateral pes planus.  He asserts that a date extending back to 1979 is the appropriate effective date for his disability, based on his original claim for VA compensation for this podiatric disability.

As relevant, the Veteran's service treatment records indicate that bilateral pes planus was noted on entry into active duty.  The Veteran was admitted for service in the United States Army and served as an infantryman until his discharge in July 1979, after which he promptly filed a claim for service connection for bilateral pes planus.  VA examination in August 1979 shows asymptomatic bilateral pes planus.  Service connection for bilateral pes planus was denied in an October 1979 rating decision on the basis of no aggravation of a condition pre-existing entry into service.  In correspondence dated in October 1979, the Veteran was notified of this adverse decision and of his appellate rights.  The claims file shows that he did not timely appeal the matter and the October 1979 denial became final.

In August 2005, the Veteran submitted an application to VA claiming entitlement to, inter alia, service connection for a left foot condition.  VA medical records were obtained that pertain to the period from 1989 to October 2005, which show treatment in November 1989 for a fracture of the 1st great metatarsal after a heavy mirror was dropped on it; treatment from 1999 - 2000 for a single incident of swelling of the right foot and multiple incidences of a bilateral skin infection of the feet; and treatment in September - October 2005 for left foot pain associated with a neuroma and left calcaneal spurring revealed on X-ray.  

Pursuant to his left foot disability claim, the RO informed the Veteran in a letter dated in December 2005 that his left foot disability was associated with his previously adjudicated claim for bilateral pes planus, which was denied in a prior final rating decision dated in October 1979.  He thusly needed to submit new and material evidence to reopen his claim for VA compensation for a left foot disability.  In response, the Veteran submitted correspondence dated and received by VA in January 2006, in which he expressly withdrew his left foot disability claim.  

Having withdrawn his claim for service connection for a left foot disability, the Veteran submitted an application to reopen his claim for service connection for bilateral pes planus, which was received by VA on March 30, 2006.  Evidence considered by VA included an October 2009 opinion from the Veteran's private treating podiatrist, who stated that the Veteran had painful arthritic calcaneal spurring in both feet, left much worse than right, which were the result of his bilateral pes planus.  The private podiatrist also opined that the Veteran's bilateral pes planus, which pre-existed military service, was aggravated (i.e., permanently worsened beyond their normal progression) by the rigors of his army service as an infantryman.  The report of a subsequent VA examination, conducted in January 2010, presents a concurring clinical opinion.  On this basis, the Veteran's reopened claim was allowed on the merits in an April 2010 rating decision.  Service connection for bilateral pes planus was granted, effective March 30, 2006.

The Board has considered the foregoing evidence and concludes that between the date of the prior final rating decision of October 1979 and March 30, 2006, there was no pending formal or informal application to reopen the claim for service connection for bilateral pes planus.  While noting that the Veteran filed a claim for service connection for a left foot disability in August 2005, he subsequently withdrew this claim in February 2006.  The clinical evidence demonstrates that the left foot disability treated in September - October 2005 were painful neuroma and calcaneal spurs that were ultimately associated with arthritic manifestations of bilateral pes planus, which were present in both feet but more pronounced in the left.  The claimed left foot disability did not represent a separate and distinct disability from the pes planus that was previously adjudicated and denied on the merits in October 1979, but was rather part and parcel to the same underlying pes planus disability.  The Veteran's VA medical records prior to August 2005 did not show treatment for any foot conditions relating to pes planus, but rather only for a dermatological skin disorder and a toe fracture following a post-service injury.  

Therefore, the Board concludes that the VA medical records would not support an informal claim for VA compensation for pes planus any earlier than the September 2005 treatment report for left calcaneal spurring, and that this was pre-empted by the Veteran's August 2005 claim for a left foot disorder, which was then expressly withdrawn by him in February 2006 and accordingly extinguished.  There is no application to reopen his bilateral pes planus claim that was received by VA any earlier than March 30, 2006.  Thusly, this date is the appropriate effective date for the award of service connection for bilateral pes planus.  38 C.F.R. § 3.400 (2014).

The Board notes that at his September 2012 hearing, the Veteran appeared to present the argument that notwithstanding his having been informed of his appellate rights back in October 1979, because he simply did not realize that he could appeal the October 1979 rating decision that denied his original pes planus claim, the Board should make an allowance for his naïveté and, out of equity and fairness, grant him an effective date for his pes planus award to extend back to the date of his original claim.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for bilateral pes planus is March 30, 2006, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.114 (2014).  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
                  

ORDER

An effective date prior to March 30, 2006, for the award of service connection for bilateral pes planus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


